Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.

 Response to Amendment
The amendment filed January 19, 2021 has been entered.  Claims 1 and 19 have been amended.  Claim 20 is canceled.  Claims 21-22 are new.  Currently, claims 1-19 and 21-22 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed January 19, 2021, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mostowfi et al. (US PG Pub 2014/0123728).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1-14, 16, 18-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty et al. (US PG Pub 2002/0040208) in view of Mostowfi et al. (US PG Pub 2014/0123728) and Saul (US PG Pub 2009/0062768).
Regarding claims 1, 8-9, 19, Flaherty et al. discloses an integrated injection system, device and method for monitoring an injection event, the system, device and method comprising an injection device 10 comprising a drug delivery portion 40 ([0049]), a data transmitter 60 ([0056]), and a communication device 100 that is external to the injection device, wherein the injection device further comprises a data capture module including at least one sensor ([0057], [0078]), the module being configured to sense information about a physical condition and a behavior of a patient during an 
Regarding claims 2, 3, Flaherty et al. discloses the drug delivery portion comprises a needle, and wherein the at least one sensor is located on a portion of the needle which is intended to be positioned inside the body of the patient during the injection event ([0080]).
Regarding claim 4, Flaherty et al. discloses wherein the needle 72 is in fluid communication with the reservoir and extendable through at least a portion of the external housing 70 (fig. 1a).
Regarding claims 5 and 6, Flaherty et al. discloses wherein the data transmitter is configured to transmit a signal to the communication device when the pharmaceutical agent has been fully expelled from the reservoir ([0069]) and to alert the user ([0074]).
Regarding claim 7, Flaherty et al. discloses an activator configured to engage a drive mechanism configured to expel a pharmaceutical agent from the injection device, and wherein the activator is configured to be triggered by an activation activity performed by a user on the communication device ([0049], [0053).
Regarding claims 10 and 11, Flaherty et al. discloses the communication device is configured to analyze at least a portion of the sensed information to determine adherence to a prescribed treatment routine ([0058]), in correlation with data obtained from other sources ([0073]).
Regarding claims 12 and 13, Flaherty et al. discloses at least one of the injection device and the communication device is configured to store the sensed information from a plurality of different injection events ([0058]) in an electronic chip configured to store the sensed information ([0073]).
Regarding claim 14, Flaherty et al. discloses the data transmitter comprises a wireless transmitter such that the electronic communication with the communication device is performed wirelessly ([0103]).
Regarding claim 16, Flaherty et al. discloses the injection device comprises an internal power source 80 ([0123]).
Regarding claim 18, Flaherty et al. discloses the communication device 100 is configured to transmit at least a portion of the sensed information to at least one external system 500, wherein the communication device comprises a user interface display 110 configured to provide at least a portion of the sensed information to a user (fig. 1b-c).
Regarding claim 21, Flaherty et al. in view of Mostowfi et al. teaches the substrate layer includes one of silicon and glass ([0026]) that is patterned by lithography (“photolithography”) and etched to form the reservoir ([0025]).

Claims 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty et al. (US PG Pub 2002/0040208) in view of Mostowfi et al. (US PG Pub 2014/0123728)  and Saul (US PG Pub 2009/0062768) as applied to claims 1-14, 16, 18-19 and 21 above, and further in view of Brauker et al. (US PG Pub 2005/0192557).
Regarding claim 15, Flaherty et al. does not expressly disclose the data transmitter comprises a wired connection including a pin connector configured for insertion into a corresponding port of the communication device such that the electronic communication with the communication device is performed over the wired connection.  Brauker et al. teaches an equivalent means for wireless data communication is wired data communication ([0106]) via cables or electrical contacts ([0110]).  Therefore, because these two data communication means were art-recognized equivalents at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Flaherty et al. and incorporate a wired connection as taught by Brauker et al.  
Regarding claim 17, Flaherty et al. does not expressly disclose the injection device is configured to receive power from the communication device.  Brauker et al. teaches an equivalent means for providing battery power to a system is through two devices where one device is transcutaneously powered via inductive coupling ([0105]).  Therefore, because these two power means were art-.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty et al. (US PG Pub 2002/0040208) in view of Mostowfi et al. (US PG Pub 2014/0123728) and Saul (US PG Pub 2009/0062768) as applied to claims 1-14, 16, 18-19 and 21 above, and further in view of Currie et al. (US PG Pub 2003/0225362).
Regarding claim 22, Flaherty et al. does not expressly disclose the drug delivery portion includes a heating layer on the circular labyrinth and an expulsion reservoir containing a flowable material on the heating layer, wherein the expulsion reservoir includes an outlet channel for establishing a fluid connection between the expulsion reservoir and the circular labyrinth, and wherein the heating layer is configured to be heated when an electric current is passed through the heating layer.  Currie et al. teaches it is a well-known technique in the art of fluidic devices to establish a fluid connection between a capillary channel 1004 ([0088], [0113]) and an expulsion reservoir 1002 comprising a flowable material (“bubble”), the expulsion reservoir positioned near a heating layer 1006 (fig. 10) that heats when an electric current is passed through the heating layer ([0174]), effectively heating the fllowable material within the expulsion reservoir ([0113]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flaherty et al. and try the mechanisms taught by Currie et al. to expel the pharmaceutical agent from the device including incorporating an expulsion reservoir and the heating layer as it is a known technique in the art to achieve this desired result and such a modification is reasonably predictable and such a modification would not alter the operation of the device.  Furthermore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flaherty et al. with the combined teachings of Mostowfi et al., Saul, and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coppeta et al. (US PG Pub 2004/0106914)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERICA S LEE/Primary Examiner, Art Unit 3792